Exhibit 10.20




AGREEMENT




AGREEMENT, dated  November 16, 2015 (this “Agreement”), by and among ONSTREAM
MEDIA CORPORATION (the “Company”), INFINITE CONFERENCING, INC. (“ICI”),
ENTERTAINMENT DIGITAL NETWORK, INC. (“EDNI”), AV ACQUISITION, INC. (“AAI”),
ONSTREAM CONFERENCING CORPORATION (“OCC”), MEDIA ON DEMAND, INC. (“MOD”), HOTEL
VIEW CORPORATION (“HVC”), OSM ACQUISITION INC. (“OSM”) and AUCTION VIDEO JAPAN,
INC. (“AVJI”) (the Company, ICI, EDNI, AAI, OCC, MOD, HVC, OSM and AVJI shall be
referred to collectively as the “Borrowers”), with headquarters located at 1291
SW 29th Avenue, Pompano Beach, Florida 33069, and SIGMA OPPORTUNITY FUND II, LLC
(“Sigma”) and SIGMA CAPITAL ADVISORS, LLC, the managing member of Sigma (“Sigma
Advisors” and collectively with Sigma, the “Sigma Parties”), with headquarters
located at 800 Third Avenue, Suite 1701, New York, NY  10022.  All capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the Note (as defined below).




WHEREAS, Borrowers and Sigma are parties to a certain Note Purchase Agreement,
dated as of September 21, 2015 (the “Purchase Agreement”), pursuant to which,
among other things, Borrowers issued a Second Amended and Restated Senior
Subordinated Secured Convertible Note, dated September 21, 2015, in favor of
Sigma in the original principal amount of $1,583,000 (the “Note”); and




WHEREAS, Sigma and the Borrowers desire to amend the Note to, among other
things, provide how anticipated proceeds from certain Revenue Sales will apply
to repayment of the Note by entering into an Amendment and Allonge to the Note
(the “Note Amendment”), in substantially the form attached hereto as Exhibit A.




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and adequacy of which are hereby conclusively acknowledged, the parties
hereto, intending to be legally bound, agree as follows:


 

1.     Amendment of Note.  Simultaneous with the execution of this Agreement,
Sigma and the Borrowers shall each execute and deliver the Note Amendment.  




2.     Expenses. The following language in Section 10(k) of the Purchase
Agreement




“Notwithstanding any provision to the contrary contained herein, in the event
the Note is outstanding (i) on the Maturity Date (as defined in the Note),
Borrower shall pay to Sigma Advisors $75,000 in cash, (ii) on November 15, 2015,
Borrower shall pay to Sigma Advisors an additional $50,000 in cash, and (iii) on
December 15, 2015, Borrower shall pay to Sigma Advisors an additional $50,000 in
cash,”

 

Shall be deleted and replaced with the following:

 

1


--------------------------------------------------------------------------------




“Notwithstanding any provision to the contrary contained herein, in the event
the Note is outstanding (i) on the Maturity Date (as defined in the Note),
Borrower shall pay to Sigma Advisors $75,000 in cash, (ii) on November 16, 2015,
Borrower shall pay to Sigma Advisors an additional $25,000 in cash and if on
November 24, 2015, at least $1,000,000 of the Note has not been repaid by the
previous day, Borrower shall pay to Sigma Advisors an additional $25,000 in cash
and (iii) if on December 17, 2015 the Note has not been repaid in full by the
previous day, Borrower shall pay to Sigma Advisors an additional $50,000 in cash
plus an additional $25,000 in cash if  that amount was not required to be paid
on November 24, 2015 per the preceding item (ii),”




3.     Payment Made.  It is hereby acknowledged that the $75,000 payment
required by Section 10(k)(i) of the Purchase Agreement has been paid.




4.     Transaction Document.  The parties hereby acknowledge and agree that in
connection with the transactions contemplated hereby, this Agreement shall be
considered to be a Transaction Document under the Purchase Agreement.
 Accordingly, any violation of the terms and provisions of this Agreement shall
be an Event of Default under the Note.




5.     Further Assurances.  The parties hereto further agree to perform, from
time to time, such other acts and to execute, acknowledge and deliver such other
agreements, instruments, certificates and other documents as may be reasonably
necessary in order to effectuate the transactions contemplated by this Agreement
and the Note Amendment.




6.     Full Force and Effect.   Except as expressly and specifically set forth
herein, this Agreement shall not be deemed to be a waiver, amendment or
modification of any provisions of the Purchase Agreement, the Note, or any of
the other Transaction Documents or any other document, instrument and/or
agreement executed or delivered in connection therewith and any other agreement
to which the parties to this Agreement may be parties to, in each case whether
arising before or after the date hereof or as a result of performance hereunder
or thereunder.




7.     Counterparts.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to any other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile or email transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or email signature were an original thereof.

 

8.     Governing Law.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of New York without giving effect to the
rules governing the conflicts of law.

 

2


--------------------------------------------------------------------------------




9.     Amendments.  This Agreement and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.




10.   Severability.   The invalidity or unenforceability of any provision hereof
will in no way affect the validity or enforceability of any other provision.




11.   Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs and respective successors and
permitted assignees.

 

12.   Waiver.  Nothing contained in this Agreement or any of the transactions
contemplated hereby shall be deemed to constitute a waiver of any past, present
or future Event of Default under the Note.  




[Signature Page Follows]

 

3


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.







BORROWERS:




ONSTREAM MEDIA CORPORATION




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




INFINITE CONFERENCING, INC.




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




ENTERTAINMENT DIGITAL NETWORK, INC.




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




AV ACQUISITION, INC.




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




ONSTREAM CONFERENCING CORPORATION




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




MEDIA ON DEMAND




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President

 

4


--------------------------------------------------------------------------------




HOTEL VIEW CORPORATION







By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




OSM ACQUISITION INC.







By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




AUCTION VIDEO JAPAN, INC.







By: /s/ Randy Selman

      Name: Randy Selman

      Title: President







SIGMA PARTIES:




SIGMA OPPORTUNITY FUND II, LLC

By: SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

     Name: Thom Waye

     Title: Manager







SIGMA CAPITAL ADVISORS, LLC







By: /s/ Thom Waye

     Name: Thom Waye

     Title: Manager





